Case 6:20-cv-00980-ADA Document 36-2 Filed 05/24/21 Page 1 of 18




       EXHIBIT 1
      Case
      Case6:20-cv-00980-ADA
           1:19-cv-10931-NMG Document
                              Document36-2
                                       19 Filed
                                           Filed06/28/19
                                                 05/24/21 Page
                                                          Page12of
                                                                 of17
                                                                    18




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


                                      )
Canon Inc.,                           )
              Plaintiff,              )   Case No.: 1:19-cv-10931-NMG
                                      )
       v.                             )
Avigilon USA Corporation, Inc., and   )   JURY TRIAL DEMANDED
Avigilon Corporation,                 )
                                      )
              Defendants.             )


               MEMORANDUM OF LAW IN OPPOSITION TO
        DEFENDANTS’ PARTIAL MOTION TO DISMISS THE COMPLAINT
       Case
       Case6:20-cv-00980-ADA
            1:19-cv-10931-NMG Document
                               Document36-2
                                        19 Filed
                                            Filed06/28/19
                                                  05/24/21 Page
                                                           Page23of
                                                                  of17
                                                                     18




                                             TABLE OF CONTENTS
                                                                                                                               Page

I.     INTRODUCTION............................................................................................................ 1
II.    ARGUMENT .................................................................................................................... 2
       A.        Canon States a Plausible Claim for Induced Infringement ............................. 2
                 1.         Canon Has Adequately Pled Avigilon’s Knowledge Of The
                            ’952 Patent And Avigilon’s Infringement Of The ’952 Patent ............ 3
                 2.         Canon’s Complaint Identified a Specific Intent to Infringe ................ 7
       B.        Canon Properly Pled Willful Infringement ....................................................... 9
III.   CONCLUSION .............................................................................................................. 11




                                                                 i
           Case
           Case6:20-cv-00980-ADA
                1:19-cv-10931-NMG Document
                                   Document36-2
                                            19 Filed
                                                Filed06/28/19
                                                      05/24/21 Page
                                                               Page34of
                                                                      of17
                                                                         18




                                               TABLE OF AUTHORITIES
                                                                                                                               Page(s)
Cases
Anthony v. Sundlun,
  952 F.2d 603 (1st Cir. 1991)........................................................................................................ 7
Halo Elecs., Inc. v. Pulse Elecs., Inc.,
  136 S. Ct. 1923 (2016)............................................................................................................... 10
Kyowa Hakka Bio, Co. v. Ajinomoto Co.,
  No. CV 17-313, 2018 WL 834583 (D. Del. Feb. 12, 2018) ........................................................ 7
Lexington Luminance LLC v. TCL Multimedia Tech. Holdings, Ltd.,
  No. 16-CV-11458-DJC, 2017 WL 3795769 (D. Mass. Aug. 30, 2017)............................. 3, 9-10
Nike, Inc. v. Puma N. Am., Inc.,
  No. CV 18-10876-LTS, 2018 WL 4922353 (D. Mass. Oct. 10, 2018) .............................. 3, 9-11
Purdue Pharma L.P. v. Mylan Pharm. Inc.,
  No. CV 15-1155-RGA-SRF, 2017 WL 784989 (D. Del. Mar. 1, 2017) ..................................... 7
Rampage LLC v. Glob. Graphics SE,
  No. 16-CV-10691-ADB, 2017 WL 239328 (D. Mass. Jan. 19, 2017) ..................................... 7-9
Ricoh Co. v. Quanta Comput. Inc.,
  550 F.3d 1325 (Fed. Cir. 2008) ................................................................................................ 7-8
Rodriguez-Reyes v. Molina-Rodriguez,
  711 F.3d 49 (1st Cir. 2013).......................................................................................................... 7
Select Retrieval, LLC v. Bulbs.com Inc.,
  No. 12-10389-TSH, 2012 WL 6045942 (D. Mass. Dec. 4, 2012) ........................................... 3-4
Simplivity Corp. v. Springpath, Inc.,
  No. CV 4:15-13345-TSH, 2016 WL 5388951 (D. Mass. July 15, 2016)........................... passim
Sunrise Techs., Inc. v. Cimcon Lighting, Inc.,
  219 F. Supp. 3d 260 (D. Mass. 2016) (Gorton, J.) ............................................................. passim
Superior Indus., LLC v. Thor Global Enters. Ltd.,
  700 F.3d 1287 (Fed. Cir. 2012) ................................................................................................... 4
Zond, Inc. v. Fujitsu Semiconductor Ltd.,
  990 F. Supp. 2d 50 (D. Mass. 2014) ........................................................................................ 3, 5
Zond, LLC v. Renesas Electronics Corp.,
  No. 13-11625-NMG, 2014 WL 4161348 (D. Mass. Aug. 15, 2014) (Gorton, J.)................... 1, 3
Zond, Inc. v. SK Hynix,
  No. 13-11591-RGS, 2014 WL 346008 (D. Mass. Jan. 31, 2014) ............................................ 3-4
Zond, LLC v. Toshiba Corp.,
  No. 13-CV-11581-DJC, 2014 WL 4056024 (D. Mass. Aug. 14, 2014)...................................... 3




                                                                    ii
           Case
           Case6:20-cv-00980-ADA
                1:19-cv-10931-NMG Document
                                   Document36-2
                                            19 Filed
                                                Filed06/28/19
                                                      05/24/21 Page
                                                               Page45of
                                                                      of17
                                                                         18




Statutes
35 U.S.C. § 271(b) .......................................................................................................................... 9
35 U.S.C. § 271(c) .......................................................................................................................... 9




                                                                      iii
        Case
        Case6:20-cv-00980-ADA
             1:19-cv-10931-NMG Document
                                Document36-2
                                         19 Filed
                                             Filed06/28/19
                                                   05/24/21 Page
                                                            Page56of
                                                                   of17
                                                                      18




I.     INTRODUCTION

       Avigilon’s partial motion to dismiss is premised on two flawed legal theories. First,

Avigilon argues that Canon has not adequately pled that Avigilon had knowledge of its

infringement of the patent-in-suit. But Avigilon ignores the holdings in the overwhelming

majority of decisions in this district that the filing of the complaint provides a defendant with

sufficient knowledge of a patent-in-suit to support a pleading of both induced infringement and

willful infringement. See, e.g., Zond, LLC v. Renesas Electronics Corp., No. 13-11625-NMG,

2014 WL 4161348, at *6 (D. Mass. Aug. 15, 2014) (Gorton, J.). Second, Avigilon argues that

Canon has not adequately pled the mental state element of intent for induced infringement and

willfulness. But, again, Avigilon ignores the case law in this district holding that such mental

state elements can be pled based on circumstantial evidence and that egregious conduct is not

something that needs to be pled at all.

       Canon’s complaint provides a detailed factual pleading with an element-by-element

analysis showing how the HDSM 2.0 feature in Avigilon’s accused products infringe the patent-

in-suit. The complaint further shows how Avigilon encourages its customers to use the accused

feature through manuals and marketing materials. Once customers use the accused feature as

Avigilon instructs, they infringe the patent-in-suit. And, Avigilon’s continuous instruction and

encouragement of its customers to use the accused feature in its products in defiance of Canon’s

patent induces infringement and is willful. The notice pleading standard of Rules 7-10 and

Iqbal/Twombly do not require anything further. And Canon has surely provided enough

circumstantial evidence to support the intent prong of its induced infringement and willfulness

claims here. Avigilon’s motion should be denied.




                                                  1
        Case
        Case6:20-cv-00980-ADA
             1:19-cv-10931-NMG Document
                                Document36-2
                                         19 Filed
                                             Filed06/28/19
                                                   05/24/21 Page
                                                            Page67of
                                                                   of17
                                                                      18




II.    ARGUMENT

       A.      Canon States a Plausible Claim for Induced Infringement

       Canon has properly pled induced infringement. First, Avigilon does not dispute that

Canon has adequately pled direct infringement by the accused features of Avigilon’s products.

Indeed, it cannot do so because the complaint specifically shows how the accused features of

Avigilon’s products infringe claim 19 of U.S. Patent No. 10,135,952, the “’952 patent” or

“patent-in-suit,” on an element-by-element basis. See Dkt. No. 1 at ¶¶ 18-27. The complaint

also specifically alleges that when Avigilon’s customers use those accused features, they

necessarily become direct infringers, which is one element of an induced infringement claim.

See id. at ¶ 28; see also, e.g., Sunrise Techs., Inc. v. Cimcon Lighting, Inc., 219 F. Supp. 3d 260,

264 (D. Mass. 2016) (Gorton, J.). The complaint goes on to show precisely how Avigilon

actively promotes the accused features and encourages its customers to use those features, which

is a further element of an induced infringement claim. See id.

       The remaining elements of induced infringement, knowledge and intent, go to a

defendant’s mental state, which is typically difficult to demonstrate with direct evidence prior to

receiving discovery. But the courts in this district have held that indirect or circumstantial

evidence is enough. And Avigilon unequivocally knows at least the detailed facts of its

infringement spelled out in the complaint, as described above. Id.

       As such, Avigilon’s continued distribution of products with the accused features and its

instructions to its customers to use the accused features in the face of this knowledge

demonstrates Avigilon’s intent to encourage infringement. And all of the above is more than

sufficient to state a claim of induced infringement. Sunrise, 219 F. Supp. 3d at 264. Thus, as

explained below, Avigilon’s arguments that Canon has not sufficiently pled knowledge and




                                                  2
        Case
        Case6:20-cv-00980-ADA
             1:19-cv-10931-NMG Document
                                Document36-2
                                         19 Filed
                                             Filed06/28/19
                                                   05/24/21 Page
                                                            Page78of
                                                                   of17
                                                                      18




intent simply ignore the vast weight of precedent to the contrary and should be rejected out of

hand.

               1.      Canon Has Adequately Pled Avigilon’s Knowledge Of The ’952
                       Patent And Avigilon’s Infringement Of The ’952 Patent

        The overwhelming weight of recent authority in this district and by this very Court holds

that pleading knowledge for inducement based on the filing of a complaint is sufficient to state a

claim. Zond v. Renesas, 2014 WL 4161348, at *6 (plaintiff “stated a claim of post-filing

knowledge because the filing of the Complaint put [defendant] on notice” of the patents-in-suit);

Sunrise, 219 F. Supp. at 264-265 (complaint’s claim-specific identification of infringed claims

sufficient to show defendant “knew of the patent”); Lexington Luminance LLC v. TCL

Multimedia Tech. Holdings, Ltd., No. 16-CV-11458-DJC, 2017 WL 3795769, at *6 (D. Mass.

Aug. 30, 2017) (“acknowledgement of notice through filings in this case” sufficient to show

knowledge of the asserted patent); see also, e.g., Simplivity Corp. v. Springpath, Inc., No. CV

4:15-13345-TSH, 2016 WL 5388951, at *7 (D. Mass. July 15, 2016), report and

recommendation adopted, D.I. 72 (Aug. 19, 2016) (“the court sees no reason why service of the

complaint could not support liability for allegedly infringing activity post-dating the service of

the Complaint”); Nike, Inc. v. Puma N. Am., Inc., No. CV 18-10876-LTS, 2018 WL 4922353, at

*4 (D. Mass. Oct. 10, 2018); Zond, LLC v. Toshiba Corp., No. 13-CV-11581-DJC, 2014 WL

4056024, at *3 (D. Mass. Aug. 14, 2014); Zond, Inc. v. Fujitsu Semiconductor Ltd., 990 F. Supp.

2d 50, 56 (D. Mass. 2014); Zond, Inc. v. SK Hynix Inc., No. CIV.A. 13-11570-RGS, 2014 WL

346008, at *3 (D. Mass. Jan. 31, 2014).

        Avigilon ignores this heavy weight of recent authority. Instead, Avigilon’s motion relies

on an isolated, earlier, and now rejected case, Select Retrieval, LLC v. Bulbs.com Inc., No. 12-




                                                 3
        Case
        Case6:20-cv-00980-ADA
             1:19-cv-10931-NMG Document
                                Document36-2
                                         19 Filed
                                             Filed06/28/19
                                                   05/24/21 Page
                                                            Page89of
                                                                   of17
                                                                      18




10389-TSH, 2012 WL 6045942, at *5 (D. Mass. Dec. 4, 2012). See Dkt. No. 18 at 5. But that

reliance is misplaced.

       First, subsequent rulings in this district have recognized that Select Retrieval’s views

regarding pleading knowledge as of the filing of the complaint are dicta and represent the

minority view. Zond v. SK Hynix, 2014 WL 346008, at *3, n.3.

       Second, Select Retrieval dealt with a complaint that was pled using Form 18, which

allowed very minimal pleading of direct infringement. 2012 WL 6045942; Sunrise, 219 F. Supp.

at 262-263. Under the law at the time, use of Form 18 was sufficient to state a claim of direct

infringement. A detailed element-by-element pleading for direct infringement was not required.

Id. Essentially, Form 18 exempted direct infringement claims from the more stringent factual

pleadings of Iqbal/Twombly. And Form 18 complaints for direct infringement typically did not

specify exactly how defendants were allegedly infringing an asserted patent.

       But Form 18 did not provide a model pleading for an induced infringement allegation.

See, e.g., Zond v. SK Hynix, 2014 WL 346008, at *2 (citing Superior Indus., LLC v. Thor Global

Enters. Ltd., 700 F.3d 1287, 1295 (Fed. Cir. 2012)). Thus, many courts required the more

stringent Iqbal/Twombly standard for pleading induced infringement. Select Retrieval, LLC,

2012 WL 6045942, at *4-5. This frequently led to situations where inducement claims were not

supported by factual allegations explaining exactly what conduct defendants were alleged to be

inducing. As a consequence, many courts declined to maintain merely conclusory claims of

inducement where it was practically impossible for a defendant to know from the threadbare

direct infringement assertions how it should act to avoid infringement. Id.

       This situation changed significantly when Form 18 was abrogated in 2015. Now, claims

of direct infringement typically provide detailed element-by-element allegations of how and why




                                                 4
       Case
        Case6:20-cv-00980-ADA
             1:19-cv-10931-NMGDocument
                               Document36-2
                                         19 Filed 06/28/19
                                                  05/24/21 Page 9
                                                                10ofof17
                                                                       18




the defendant infringes the patent-in-suit, as Canon has done here. In view of these more

factually detailed complaints, courts have overwhelmingly found that such post-Form 18

complaints are sufficient to put a defendant on notice and state a claim meeting the knowledge

requirement of induced infringement, such as in the cases cited above. Avigilon conveniently

ignores these cases.

       Instead, Avigilon cites one older decision in this district that relied on notice provided by

a complaint to support a showing of defendant’s knowledge and argues that the facts in that case

present a different situation from the one here. Dkt. No. 18 at 5 (citing Zond v. Fujitsu, 990 F.

Supp. 2d at 57). But, Avigilon’s basis for distinguishing that case has been subsequently rejected

by later decisions in this district. According to Avigilon, Zond v. Fujitsu is distinguishable

because the court there relied on knowledge derived from the original complaint because the

plaintiff filed a subsequent amended complaint. Id. But Simplivity, which Avigilon also relies

on (id.), expressly rejected this two-step process as impractical formalism and concluded that an

amended complaint is not required. Simplivity, 2016 WL 5388951, at *8 (describing this

practice as a “gratuitous loophole”).

       Avigilon’s arguments as to pre-suit inducement similarly exemplify Avigilon’s efforts to

force the Court and the parties to engage in an impractical and inefficient process. As discussed

above, Avigilon’s argument that an inducement pleading cannot be sustained based on a

defendant’s knowledge as of the complaint has been soundly rejected and must fail. As a result,

the inducement cause of action cannot be removed from this case. So if the inducement claim

cannot be removed because of Avigilon’s post-complaint knowledge, it makes no sense to

dismiss the inducement claim as to pre-suit activity. The inducement claim survives anyway and




                                                 5
       Case
       Case6:20-cv-00980-ADA
            1:19-cv-10931-NMG Document
                               Document36-2
                                        19 Filed
                                            Filed06/28/19
                                                  05/24/21 Page
                                                           Page10
                                                                11of
                                                                   of17
                                                                      18




the dismissal does not do anything but subject the Court and the parties to additional unnecessary

process associated with a future motion to amend.

       Canon admits that it can only seek damages for induced infringement occurring after

Avigilon had actual knowledge of the patent-in-suit and its infringement of the patent. The

question of whether or not Avigilon had pre-suit knowledge of the ’952 patent and its

infringement (the answer to which can only be confirmed by information possessed by Avigilon

that will be disclosed in discovery) will in no way affect discovery or the issues in the case.

When Avigilon first learned of its infringement and how it acted thereafter are unquestionably

relevant.1 And the discovered facts on these issues will dictate the ultimate actual scope of the

inducement claim here. If discovery shows that Avigilon first learned of the patent-in-suit and

its infringement from the present complaint, the scope of Canon’s induced infringement claim

will naturally be limited to post-complaint activities. If, on the other hand, discovery shows

Avigilon had knowledge of Canon’s patent and its infringement prior to the filing of the

complaint, Canon’s inducement claim may go back to that earlier date.2



1
 This is not a situation where granting the motion to dismiss will stave off unnecessary
discovery or prevent the plaintiff from going on a fishing expedition. The facts of when
Avigilon became aware of the patent-in-suit and what it did in response is relevant to a number
of issues in the case. Thus, granting Avigilon’s motion does not actually narrow the case.

2
  Significantly, there is reason to believe that Avigilon did in fact know of its infringement
earlier. From 2017 until the present, Canon has pursued patent infringement claims against
Avigilon involving other Canon patents. See Canon Inc. v. Avigilon USA Corp., Inc. et al., No.
2-17-cv-04011 (E.D.N.Y.) (initial infringement action); Canon Inc. v. Avigilon USA Corp., Inc.
et al., No. 3-17-cv-02733 (N.D. Tex.) (ongoing infringement action); Avigilon Corp. v. Canon
Inc., No. 1-17-cv-11922 (D. Mass) (declaratory judgment action alleging invalidity and
noninfringement of Canon patents). Due to this ongoing dispute, it is plausible that Avigilon had
an alert set to notify it of the issuance of the asserted ’952 patent on November 20, 2018.
Whether or not this is the case will, of course, be revealed in discovery.


                                                  6
       Case
       Case6:20-cv-00980-ADA
            1:19-cv-10931-NMG Document
                               Document36-2
                                        19 Filed
                                            Filed06/28/19
                                                  05/24/21 Page
                                                           Page11
                                                                12of
                                                                   of17
                                                                      18




       If the Court denies Avigilon’s motion, the inducement claim will run its course according

to the facts as described above. If, however, the Court grants Avigilon’s motion and it turns out

Avigilon had pre-suit knowledge of the patent and its infringement, Canon will be forced to

amend its complaint to address this new evidence and the Court will be burdened to rule on

Canon’s motion to amend. The substantive outcome is the same in either case. But Canon’s

approach avoids the need to slog through these additional filings. This is also consistent with the

typical practice where courts do not make factual determinations at the pleading stage to winnow

down the scope of a claim. See, e.g., Kyowa Hakka Bio, Co. v. Ajinomoto Co., No. CV 17-313,

2018 WL 834583, at *9 (D. Del. Feb. 12, 2018) (motion to dismiss § 271(g) claim for failure to

allege “no material change” to the accused product premature as the claim involves factual issues

improper for resolution at the pleading stage); Purdue Pharma L.P. v. Mylan Pharm. Inc., No.

CV 15-1155-RGA-SRF, 2017 WL 784989, at *8 (D. Del. Mar. 1, 2017) (denying motion to

dismiss because “fact-based inquiries are premature for resolution at” this stage).

               2.      Canon’s Complaint Identified a Specific Intent to Infringe

       Canon’s complaint adequately alleged a specific intent to infringe. At this juncture,

circumstantial evidence that supports an inference of a specific intent suffices. Rodriguez-Reyes

v. Molina-Rodriguez, 711 F.3d 49, 56 (1st Cir. 2013) (“[f]or pleading purposes, circumstantial

evidence often suffices to clarify ’a protean issue such as an actor’s motive or intent’”) (citing

Anthony v. Sundlun, 952 F.2d 603, 605 (1st Cir. 1991)); Simplivity, 2016 WL 5388951, at *14

(direct evidence is not required to show intent; “rather, circumstantial evidence may suffice”);

Rampage LLC v. Glob. Graphics SE, No. 16-CV-10691-ADB, 2017 WL 239328, at *5 (D. Mass.

Jan. 19, 2017) (citing Ricoh Co. v. Quanta Comput. Inc., 550 F.3d 1325, 1342 (Fed. Cir. 2008))

(“specific intent may be inferred from circumstantial evidence where a defendant has both



                                                  7
       Case
       Case6:20-cv-00980-ADA
            1:19-cv-10931-NMG Document
                               Document36-2
                                        19 Filed
                                            Filed06/28/19
                                                  05/24/21 Page
                                                           Page12
                                                                13of
                                                                   of17
                                                                      18




knowledge of the patent and specific intent to cause the acts constituting infringement”). Indeed,

it would be impractical and unreasonable to require a plaintiff to plead direct evidence of specific

intent without the benefit of discovery.

       Significantly, Canon alleges in its complaint that “Defendants have indirectly infringed

the ’952 patent by inducing their customers to directly infringe the ’952 patent.” Dkt. No. 1 at ¶

28. The complaint further alleges multiple facts in support of this allegation. For one, Canon

pled precisely how the infringing systems that Avigilon sells constitute direct infringement of

claim 19 of the ’952 patent by Avigilon, and Avigilon does not contest this. Id. at ¶¶ 18-27.

Canon also explained that when a “customer connects an Accused Camera configured to

implement the HDSM 2.0 functionality to an ACC server and an ACC client, they have

implemented an Accused System,” such that Avigilon “induc[es] [its] customers to directly

infringe the ’952 patent” in the same manner as Avigilon’s direct infringement discussed in the

preceding paragraphs. Id. at ¶ 28. Even further, Canon identified multiple user guides and

manuals that show how Avigilon “specifically instructs their customers to use the Accused

Systems in a manner that infringes at least claim 19 of the ’952 patent,” again as discussed in the

preceding paragraphs. Id. Canon also connected these facts to Avigilon’s knowledge of its

infringement in paragraph 29 of the complaint. Id. at ¶ 29.

       Avigilon’s protest that the complaint does not include the particular phrase “that Avigilon

intended its customers’ infringement” is simply not the law. Dkt. No. 18 at 6. There are no

“magic words” that have to be pled, but rather supporting facts, such as those described above.

This Court has recognized that facts like those in the complaint here, in which “defendant’s

marketing materials provide a description of the functionality of the accused products and the

intended use of such products,” are “sufficient to support an inference that a third party was




                                                 8
       Case
       Case6:20-cv-00980-ADA
            1:19-cv-10931-NMG Document
                               Document36-2
                                        19 Filed
                                            Filed06/28/19
                                                  05/24/21 Page
                                                           Page13
                                                                14of
                                                                   of17
                                                                      18




induced by defendant to infringe.” Sunrise, 219 F. Supp. 3d at 265; see also, e.g., Simplivity,

2016 WL 5388951, at *15; Rampage LLC, 2017 WL 239328, at *5.

        Avigilon’s other assertion that the inducement claim is defective because it does not

allege that the accused products have no “substantial non-infringing use” is wrong. Dkt. No. 18

at 6. While the lack of a “substantial non-infringing use” may be an element of a contributory

infringement claim under 35 U.S.C. § 271(c), it has no bearing on an inducement claim under 35

U.S.C. § 271(b). Canon is not asserting a contributory infringement claim here. Compare 35

U.S.C. §§ 271(b) (induced infringement statute) with 271(c) (contributory infringement statute,

discussing “substantial noninfringing use”); see also, e.g., Simplivity, 2016 WL 5388951, at *11

(analyzing substantial noninfringement uses with respect to contributory infringement claim).

        Put simply, Avigilon’s attorney argument cannot negate the reality that the facts showing

Avigilon’s induced infringement alleged in the complaint are clearly sufficient to plead a specific

intent to infringe.

        B.      Canon Properly Pled Willful Infringement

        Avigilon’s attack on Canon’s willful infringement claim lacks merit for largely the same

reasons described above. Indeed, the issue regarding knowledge for the purpose of supporting

pre- and post-complaint willfulness is essentially the same as discussed above with respect to

inducement and need not be repeated here. Avigilon cannot legitimately dispute that the

complaint alleges both elements of a willful infringement claim, namely that: (1) Avigilon

“knew about the patent”; and (2) Avigilon “knew of [its] alleged infringement.” Sunrise, 219 F.

Supp. 3d at 265; see also Nike, 2018 WL 4922353, at *4; Lexington Luminance, 2017 WL

3795769, at *6. For the reasons stated in the previous section, the complaint clearly satisfies

both elements. Avigilon had knowledge of the patent at least based on the complaint’s



                                                 9
       Case
       Case6:20-cv-00980-ADA
            1:19-cv-10931-NMG Document
                               Document36-2
                                        19 Filed
                                            Filed06/28/19
                                                  05/24/21 Page
                                                           Page14
                                                                15of
                                                                   of17
                                                                      18




identification of the facts surrounding the filing of the complaint itself and the identification of

the patent therein. Avigilon also had knowledge of its infringement by way of the detailed direct

and indirect infringement allegations in paragraphs 18-29 of the complaint. And despite that

knowledge, Avigilon continues to infringe.

        Avigilon argues that a pleading of willful infringement requires pleading facts to show

that “Avigilon’s actions rose to the level of ‘egregious’ conduct” pursuant to Halo Elecs., Inc. v.

Pulse Elecs., Inc., 136 S. Ct. 1923 (2016). Dkt. No. 18 at 8. But, Avigilon cites no authorities

from this district after Halo holding that this elevated showing is the required pleading standard.

That is because the law of this district clearly does not require such allegations. The Nike

opinion, cited above, considered this exact issue, and noted that even after Halo, the cases in this

district “have not required plaintiffs ‘to allege more than knowledge of the patent and of

infringement.’” Nike, 2018 WL 4922353, at *4 (citing Lexington Luminance, 2017 WL

2795769, at *6 (plaintiff not required to allege “egregious infringement behavior”), Sunrise,

Simplivity) (emphasis added).

        The complaint recites detailed facts explaining how Avigilon has infringed and continues

to infringe the ’952 patent. It also alleges that, at least by virtue of the filing of the complaint,

Avigilon “knew or should have known of the objectively high likelihood that [its] actions

constituted infringement of the ’952 patent,” that in light of the facts alleged Avigilon’s

“continued infringement is subjectively reckless,” and that on information and belief, Avigilon

has “not had any good faith basis to believe [it does] not infringe or that the ’952 patent is

invalid.” See complaint at ¶ 29. Avigilon has not disputed any of these facts. And, it has not

articulated any good faith belief of noninfringement or invalidity. Nor has it alleged that it has

changed the accused products or its conduct in any way. The complaint’s allegations are thus




                                                   10
       Case
       Case6:20-cv-00980-ADA
            1:19-cv-10931-NMG Document
                               Document36-2
                                        19 Filed
                                            Filed06/28/19
                                                  05/24/21 Page
                                                           Page15
                                                                16of
                                                                   of17
                                                                      18




uncontroverted “facts sufficient to avoid dismissal of its willful infringement claims.” Nike,

2018 WL 4922353, at *4 (plaintiff’s notification of belief of infringement and defendant’s

continued marketing of accused products despite knowledge of the patents and infringement are

sufficient facts). Avigilon’s motion to dismiss Canon’s willfulness claim should be denied.

III.   CONCLUSION

       For the reasons stated above, Avigilon’s partial motion to dismiss should be denied.

Should the Court grant Avigilon’s motion any dismissal should be made without prejudice to

Canon filing an amended complaint repleading these causes of action.




                                                11
      Case
      Case6:20-cv-00980-ADA
           1:19-cv-10931-NMG Document
                              Document36-2
                                       19 Filed
                                           Filed06/28/19
                                                 05/24/21 Page
                                                          Page16
                                                               17of
                                                                  of17
                                                                     18




Dated: June 28, 2019               Respectfully submitted,

                                   By: /s/ Joseph A. Calvaruso

                                   Joseph A. Calvaruso (pro hac vice)
                                   Richard F. Martinelli (pro hac vice)

                                   ORRICK, HERRINGTON & SUTCLIFFE LLP

                                   51 W 52nd Street
                                   New York, NY 10019
                                   (212) 506-5000
                                   jcalvaruso@orrick.com
                                   rmartinelli@orrick.com


                                   Caroline Simons, BBO # 680827

                                   ORRICK, HERRINGTON & SUTCLIFFE LLP

                                   500 Boylston Street, Suite 1850
                                   Boston, MA 02116-3740
                                   (617) 880-1800
                                   csimons@orrick.com

                                   Attorneys for Plaintiff Canon Inc.




                                     12
       Case
       Case6:20-cv-00980-ADA
            1:19-cv-10931-NMG Document
                               Document36-2
                                        19 Filed
                                            Filed06/28/19
                                                  05/24/21 Page
                                                           Page17
                                                                18of
                                                                   of17
                                                                      18




                                CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically on June

28, 2019 in compliance with L.R. 5.4(c) and is being served on all ECF registered counsel of

record through the Court’s transmission facilities.


                                                            /s/ Joseph A. Calvaruso
                                                              Joseph A. Calvaruso




                                                13
